DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed July 28, 2022, is entered.  Applicant amended claim 1.  No new matter is entered.  Claims 1-8 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sequeira et al. (U.S. Patent No. 3,330,700) in view of Wudu et al. (U.S. Publication No. 2009/0235979).
With respect to claim 1, Sequeira teaches a series-connected solar cell module (Figures 10 and 13) comprising a plurality of solar cell units, wherein each of the plurality of solar cell units comprises a plurality of solar cells (10).  Figures 10 and 13 and Col. 3, Lines 37-58.
Sequeira further teaches in each of the plurality of solar cell units, a back surface of a first solar cell (right solar cell) of two adjacent solar cells is electrically connected to a front surface of a second first solar cell (left solar cell) of the two adjacent solar cells through a conductive material (20), wherein the conductive material covers a part of the back surface of the first solar cell (overlap at 20a) of two adjacent solar cells and a part of the front surface of the second first solar cell (overlap at 20c) of the two adjacent solar cells.  Figure 10 and Col. 3, Lines 27-58.
Sequeira is silent as to the presence of the first and second insulating layers.
However, Wudu, which deals with solar cells modules, teaches first and second insulating layers (450, 460) are provided at positions where a conductive material (420) is in close contact with two adjacent solar cells, wherein the first insulating layer (460) extends from a side surface facing toward the second solar cell to a front surface of the first solar cell and covers the side surface and a part of the front surface of the first solar cell and the second insulating layer (450) extends from a side surface facing toward the first solar cell to a back surface of the second solar cell and covers the side surface and a part of the back surface of the second solar cell.  Figure 4C and Paragraphs 55, 56, 62 and 63.  Wudu teaches the insulating layers perform a short-circuit preventing portion.  Paragraphs 62 and 63.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate first and second insulating layers, as taught by Wudu, into Sequeira’s module because Wudu teaches the layers perform a short-circuit preventing portion.
Furthermore, when Sequeira is modified in view of Wudu, the insulating layers are positioned along Sequeira’s conductive portion on the respective surfaces and between the adjacent solar cells and conductive portion, respectively, to perform the insulating function.  Wudu’s insulating layers cover the side surfaces within the scope of the claimed invention because they are in front of the side surfaces.
With respect to claims 2 and 3, Sequeira teaches the conductive material (20) comprises a connection portion (20b) located between the two adjacent solar cells, a first conductive portion (20a) connected to the back surface of the first solar cell of the two adjacent solar cells and a second conductive portion (20c) connected to the front surface of the second solar cell of the two adjacent solar cells, wherein the first and second conductive portions are perpendicular to the connection portion.  Figure 10 and Col. 3, Lines 30-34.
With respect to claim 4, modified Sequeira teaches the first and second insulating layers arranged on the connection portion but is silent as to whether they are part of the connection portion.
However, as per the MPEP, the choice between a separate or integrated design is obvious absent persuasive evidence the choice is contrary to the understandings and expectations of the art.  MPEP 2144.04(V)(B)&(C).
In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the insulating layers perform an insulating function independent of whether they are connected to or separate from the connection portion.
With respect to claim 5, modified Sequeira teaches the first and second insulating layers are arranged on solar cells.  Wudu, Figure 4C.
With respect to claims 6 and 7, Examiner notes the claimed invention does not define the length relative to the width, meaning the cell orientation is open to a broad interpretation.
Sequeira teaches the plurality of solar cell units are arranged in parallel in a width direction of the plurality solar cell units or in a length direction of the plurality of solar cell units based on how the dimensions are designated for the specific arrangement.  Figure 10.
(3)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sequeira et al. (U.S. Patent No. 3,330,700) in view of Wudu et al. (U.S. Publication No. 2009/0235979), as applied to claims 1-7 above, and further in view of Morad et al. (U.S. Publication No. 2015/0349703).
With respect to claim 8, modified Sequeira teaches the solar cell module but is silent as to whether a junction box of the solar cell module is provided in the middle of the plurality of solar cell units.
However, Morad, which deals with solar cell modules, teaches, as seen in Figure 9A, a junction box provided in the middle of the plurality of solar cell units (rows) of a solar cell module.  Figure 9A and Paragraphs 57 and 174.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Sequeira with Morad is the combination of prior art elements according to known methods to yield predictable results.  Both modified Sequeira and Morad are directed toward solar cell modules.  Morad teaches such a module has a junction box connected thereto, wherein the junction box is provided in the middle of the plurality of solar cell units (rows) of the module.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly combine modified Sequeira’s module with a junction box, as taught by Morad, because Morad teaches this to be an effective junction box arrangement for a module, meaning the modification has a reasonable expectation of success.
(4)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.  Applicant is encouraged to use more descriptive language to define the structure of the claimed invention given that the prior art teaches different variations of an insulated conduction portion that read on the broadly recited features.

(5)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759